Citation Nr: 1033330	
Decision Date: 09/03/10    Archive Date: 09/13/10

DOCKET NO.  10-15 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Wichita, Kansas


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for hearing loss.

2.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for left knee 
disability.

3.  Entitlement to service connection for right knee disability, 
to include as secondary to left knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran had active service from March 1953 to March 1955.

These matters are before the Board of Veterans' Appeals (Board) 
on appeal from a February 2009 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  
This case has been advanced on the docket.


FINDINGS OF FACT

1.  A March 1997 RO decision denied service connection for 
hearing loss and left knee disability.

2.  Evidence received subsequent to the March 1997 RO decision 
does not, by itself or when considered with previous evidence of 
record, relate to an unestablished fact necessary to substantiate 
the claim of service connection for hearing loss or to 
substantiate the claim of service connection for left knee 
disability.

3.  Right knee disability was not shown in service or within a 
year of discharge from service, and the competent medical 
evidence fails to establish a nexus or link between right knee 
disability and the Veteran's active service.


CONCLUSIONS OF LAW

1.  The March 1997 RO decision that denied service connection for 
hearing loss and left knee disability is final.  38 U.S.C.A. § 
7105 (West 2002).

2.  Evidence received since the March 1997 RO decision is not new 
and material, and the Veteran's claims of service connection for 
hearing loss and left knee disability are not reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2009).

3.  Right knee disability was not incurred in or aggravated by 
active service, may not be presumed to have been so incurred or 
aggravated, and is not proximately due to, or aggravated by, a 
service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

                                                      VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant case.

Duty to Notify

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice should be 
provided to a claimant before the initial unfavorable agency of 
original jurisdiction decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

By correspondence dated in December 2008 the Veteran was informed 
of the evidence and information necessary to substantiate the 
claims, the information required of the appellant to enable VA to 
obtain evidence in support of the claims, the assistance that VA 
would provide to obtain evidence and information in support of 
the claims, and the evidence that should be submitted if there 
was no desire for VA to obtain such evidence.  In the December 
2008 letter, the Veteran received notice regarding the assignment 
of a disability rating and/or effective date in the event of an 
award of VA benefits.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  The Board notes that the December 2008 letter 
contains the information required by Kent v. Nicholson, 20 Vet. 
App. 1 (2006).  VCAA notice was completed prior to the initial 
AOJ adjudication of the claims.  Pelegrini.

Duty to Assist

The Veteran's service treatment records are associated with the 
claims file, as are private and VA records.  As for the issue of 
service connection for a right knee disability, service 
connection has not been established for any disability, and the 
evidence does not establish, and the Veteran has not asserted, 
that he suffered an injury, disease or event noted during 
military service related to the right knee, and the Board finds 
that affording the Veteran an examination on the issue of service 
connection for a right knee disability is not appropriate in this 
case.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  The Board observes that the Veteran asserts that 
his right knee disability is secondary to his left knee 
disability.

The Veteran has not referenced any other pertinent, obtainable 
evidence that remains outstanding.  VA's duties to notify and 
assist are met, and the Board will address the merits of the 
claims.

Service Connection-General Law

Service connection is warranted if it is shown that a veteran has 
a disability resulting from an injury incurred or a disease 
contracted in active service, or for aggravation of a preexisting 
injury or disease in active military service.  38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303.  Service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  Service 
connection for certain chronic diseases may be presumed, subject 
to rebuttal, if manifest to a compensable degree within the year 
after active service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§ 3.307, 3.309.

VA is required to evaluate the supporting evidence in light of 
the places, types, and circumstances of service, as evidenced by 
service records, the official history of each organization in 
which the veteran served, the veteran's military records, and all 
pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).

New and material

Generally, a final RO decision may not be reopened and allowed, 
and a claim based on the same factual basis may not be 
considered.  38 U.S.C.A. § 7105.

Under 38 U.S.C.A. § 5108, however, if new and material evidence 
is presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review the 
former disposition of the claim.  New evidence means existing 
evidence not previously submitted to agency decisionmakers.  
Material evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  38 
C.F.R. § 3.156(a).  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  Id.

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).

The question of whether new and material evidence has been 
received to reopen a claim must be addressed in the first 
instance by the Board because the issue goes to the Board's 
jurisdiction to reach the underlying claim and adjudicate it on a 
de novo basis.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001).  If the Board finds that no such evidence has been 
offered, that is where the analysis must end; hence, what the RO 
may have determined in this regard is irrelevant.  Jackson, 265 
F.3d at 1369.

If it is determined that new and material evidence has been 
submitted, the claim must be reopened.  The VA may then proceed 
to evaluate the merits of the claim on the basis of all evidence 
of record, but only after ensuring that the duty to assist the 
veteran in developing the facts necessary for his claim has been 
satisfied.  Elkins v. West, 12 Vet. App. 209 (1999), but see 38 
U.S.C.A. § 5103A (West 2002) (eliminating the concept of a well-
grounded claim).

A March 1997 RO decision denied service connection for hearing 
loss and left knee disability.  Following receipt of the 
Veteran's notice of disagreement, a statement of the case was 
issued in December 1997 that also denied the Veteran's left knee 
and hearing loss claims.  In a statement received in December 
1997 the Veteran indicated that he wanted to withdraw his appeal 
(notice of disagreement).  The March 1997 RO decision is final.  
38 U.S.C.A. § 7105.

The Veteran subsequently filed an application to reopen the 
claims of service connection for hearing loss and left knee 
disability in November 2008.  In a February 2009 rating decision, 
the RO denied the Veteran's petition to reopen the claims, and 
the present appeal ensued. 

I.  Hearing loss

The March 1997 RO decision denied service connection for hearing 
loss on the basis that service medical records revealed no 
hearing loss, and that hearing loss was not shown until 1985.  
The March 1997 RO decision denied service connection for left 
knee disability on the basis that left knee disability preexisted 
service and was not chronically worsened by the Veteran's active 
service.

The evidence of record at the time of the March 1997 RO decision 
included service treatment records.  A report of a January 1953 
pre-induction examination noted the ears were normal on physical 
examination, and that he had 15/15 hearing, bilaterally, on 
spoken voice and whispered voice testing.  A May 1953 service 
examination noted that the Veteran had "moderate loss of hearing 
since he bursted his ear drum falling off a horse at age 9.  
Retracted scarred drums, bilateral[ly], with healed 
perforations" were also noted, as was "deafness" due to 
bilateral adhesive otitis media due to trauma; bilateral 
whispered voice and spoken voice test results of 15/15 were 
indicated.  Audiometric findings (American Standards Associates 
(ASA) units as converted to International Standards Organization 
(ISO) units) were, in pertinent part, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
40
35
Not 
tested
25
LEFT
25
35
35
Not 
tested
25

The physical profile included a 1 for hearing.  At the time of 
his separation physical examination in March 1955, the Veteran's 
hearing was evaluated as 15/15, with no audiometric testing 
undertaken.  Clinical evaluation of the ears was normal.

A private audiological record dated in July 1985 noted bilateral 
hearing loss.

A March 1997 letter from the Veteran's otolaryngologist revealed 
that the Veteran had complained of decreased hearing since the 
1950s when "a bazooka went off with his ear against it, and his 
left ear went down."  It was noted that the Veteran also stated 
that he had had right ear hearing loss prior to service as a 
result of falling off a horse.

A March 1997 VA audiological examination revealed that the 
Veteran had bilateral hearing loss disability for VA purposes.

The evidence added to the claims file subsequent to the March 
1997 RO decision includes VA records indicating that the Veteran 
continues to wear hearing aids.  The evidence added to the claims 
file subsequent to the March 1997 RO denial does not, however, 
raise a reasonable possibility of substantiating the claim for 
service connection for hearing loss.  The record is still absent 
for any competent clinical evidence showing that the Veteran's 
hearing loss had its onset during service, was chronically 
worsened during service, or is somehow related to his active 
service.  The Board observes that there is still no opinion from 
any health care professional linking current hearing loss 
disability to the Veteran's active military service.

The Board notes that the Veteran is competent to provide 
statements concerning factual matters of which he has first hand 
knowledge (i.e., experiencing hearing loss either before, during, 
or after service).  Barr v. Nicholson, 21 Vet. App. 303 (2007); 
Washington v. Nicholson, 19 Vet. App. 362 (2005).  The Board 
notes, however, that the Veteran's assertions concerning his 
hearing loss are basically the same as those that were associated 
with the claims file at the time of the March 1997 RO denial.

In short, evidence received subsequent to the March 1997 RO 
decision does not, by itself or when considered with previous 
evidence of record, relate to an unestablished fact necessary to 
substantiate the claim of service connection for hearing loss.  
As such, the Veteran's request to reopen a claim of entitlement 
to service connection for hearing loss is not warranted.

II.  Left knee

The March 1997 RO decision denied service connection for left 
knee disability on the basis that left knee disability preexisted 
service and was not chronically worsened by the Veteran's active 
service.  While the March 1997 RO decision and December 1997 
statement of the case were not always precise in specifically 
identifying the Veteran's left knee as the disability on appeal, 
there is no indication in those prior determinations that the 
Veteran's right knee was the subject of those adjudications.

The evidence of record at the time of the March 1997 RO decision 
included service treatment records.  The Veteran's January 1953 
pre-induction examination revealed the lower extremities were 
normal.  A May 1953 service examination noted that the Veteran 
had twisted his left knee in 1952, resulting in swelling and 
pain.  It was noted that the Veteran's knee would sometimes "go 
out."  Left knee X-rays were negative, but the examiner noted 
that there was a possibility of left knee internal derangement.  
The physical profile included a 4 for the lower extremities.  A 
December 1953 service treatment record noted that the Veteran 
complained of left knee pain, and reportedly gave a "vague 
story" of twisting his knee during basic training.  Physical 
examination revealed "a full range of painless motion."  X-rays 
of the knees were normal.  In a February 1954 service treatment 
record, an examiner, subsequent to examining the Veteran, 
questioned the validity of the Veteran's left knee L-3 profile.  
He was referred to the orthopedic clinic for consultation.  In 
the consultation report, the examiner stated that the Veteran 
should be given an L-1 profile.  A November 1954 service 
treatment notation indicated that the Veteran was advised to 
obtain an orthopedic appointment for his left knee.  The 
Veteran's March 1955 service separation examination report 
indicates that the Veteran's lower extremities were clinically 
evaluated as normal, and the physical profile included a 1 for 
lower extremities.

Other than range of motion findings of the left knee (flexion to 
140 degrees, and extension to 180 degrees), the findings and 
diagnosis from a March 1997 VA joints examination pertained only 
to the right knee.

The evidence added to the claims file subsequent to the March 
1997 RO decision includes a VA record indicating that the Veteran 
has arthralgia of the knees.  The evidence added to the claims 
file subsequent to the March 1997 RO denial does not, however, 
raise a reasonable possibility of substantiating the claim for 
service connection for left knee disability.  The record is still 
absent for any competent clinical evidence showing that the 
Veteran's left knee disability had its onset during service, was 
chronically worsened during service, or is somehow related to his 
active service.  The Board observes that there is still no 
opinion from any health care professional linking left knee 
disability to the Veteran's active military service.

Conclusion to New and Material Evidence claims

The Board notes that the Veteran is competent to provide 
statements concerning factual matters of which he has first hand 
knowledge (i.e., experiencing hearing loss or left knee pain 
either before, during, or after service).  Barr v. Nicholson, 21 
Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 
(2005).  The Board notes, however, that the Veteran's assertions 
concerning his hearing loss and left knee disability are 
basically the same as those that were associated with the claims 
file at the time of the March 1997 RO denial.

In short, evidence received subsequent to the March 1997 RO 
decision does not, by itself or when considered with previous 
evidence of record, relate to an unestablished fact necessary to 
substantiate the claims of service connection for hearing loss or 
left knee disability.  As such, the Veteran's request to reopen 
claims of entitlement to service connection for hearing loss and 
left knee disability is not warranted.

III.  Right knee

A March 1997 VA joints examination revealed a diagnosis of right 
knee degenerative joint disease.

The Veteran asserts that he has right knee disability secondary 
to left knee disability.  Secondary service connection may be 
granted for a disability which is proximately due to, the result 
of, or aggravated by, an established service-connected disorder.  
38 C.F.R. 38 U.S.C.A. § 3.310.  As service-connection is not in 
effect for left knee disability, service connection for right 
knee disability on a secondary basis is not warranted.

As for direct service connection, the Veteran's January 1953 pre-
induction examination, and service examination in May 1953, noted 
no right knee disability.  Additionally, service treatment 
records revealed no complaints or diagnosis related to a right 
knee disability.  There are no contemporaneous treatment records 
or other documented evidence of any findings or treatment for 
right knee disability in service or within one year subsequent to 
service separation, and there is no medical opinion causally 
relating any right knee disability to the Veteran's military 
service.  

While the Veteran is competent to report complaints of right knee 
pain, including since service, the Board does not find him to be 
credible in this regard.  In addition to the absence of 
corroborating evidence, reports of clinical examinations in 
service, and on separation from service, reveal that no such 
abnormality was noted when evaluation of the lower extremities 
was specifically conducted.  Further, as a lay person, the 
Veteran is not competent to opine as to the diagnosis or etiology 
of any current right knee disability.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).

The Board has been mindful of the "benefit-of-the-doubt" rule, 
but, in this case, there is not such an approximate balance of 
the positive evidence and the negative evidence to permit a 
favorable determination.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  As the preponderance of the evidence is against the 
claim, the appeal is denied. 


ORDER

The appeal to reopen a claim of entitlement to service connection 
for hearing loss is denied.

The appeal to reopen a claim of entitlement to service connection 
for left knee disability is denied.

Service connection for right knee disability, to include as 
secondary to service-connected disability, is denied.




____________________________________________
U.R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


